Title: From Thomas Jefferson to James Monroe, 24 November 1802
From: Jefferson, Thomas
To: Monroe, James


          
            Dear Sir
            Washington Nov. 24. 1802.
          
          On reciept of your letter of June 11. in answer to mine of June 3. I wrote to mr King our minister at the court of London, a letter, the copy of which I now inclose you. I trusted we had then time enough to have recieved an answer before the ensuing meeting of the legislature of Virginia. but he probably left England on a visit to the continent a little before the reciept of that letter. as his absence however was not to be long, I am not entirely without hope of an answer before the rising of the legislature which may give us an idea of the probable result. it shall be communicated to you as soon as recieved.
          The convulsions prevailing in the French West India islands place in a state of alarm all the nations having possessions in their neighborhood into which Blacks have been admitted. under these circumstances, the dangers which might result to them from any innovation, from any change of position, are opposed to propositions which at other times would be admissible. the similar apprehensions we have experienced ourselves will suggest the difficulties which this branch of our proposition may meet with for a time. but no favorable occasion of attempting it shall be lost. I pray you to accept assurances of my affectionate esteem and high consideration.
          
            Th: Jefferson
          
        